Title: To Benjamin Franklin from [Edward Bancroft], 23 December 1775
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
London Decr. 23d. 1775.
The difficulties and Dangers attending all American Correspondence have for sometime suspended those Communications which Friendship would have inclined me otherwise to make you. I am however several Letters in advance with you and of which you have not acknowledged the Receipt. This will be Delivered by Mr. Wrixon a Gentleman who was formerly a Field Officer in the Kings Service, but who has lately applied himself to the Study of the Law. He confessedly possesses a distinguished Share of Millitary Knowledge and of personal Bravery. He has given many decisive Proofs of the Integrity of his Political Principles, and from an intimate acquaintance I am Convinced that he is a Gentleman of Good Understanding, respectable Talents, and the strictest Honour; and as such I beg leave to recommend him to your friendly Acquaintance and Assistance. He will explain to you the nature of his Wishes, and considering his valuable Qualifications, I have no Doubt but the services which he may receive from you will be the means of his becoming eminently useful to those for whose Intrests we are both sollicitous. The work of which we have formerly Conversed on, is now gone to the Press; it contains many new important and Decisive Facts, and I will contrive somehow or other to furnish you with a Copy or two soon. Your old Friend the Dean has of late repeatedly transgressed and is now about to receive a most Severe Chastisement-you will guess from whom. With regard to Political Matters, I must for many reasons refer you for information respecting them to the Bearer. The Game is now grown Desperate, and on this side is desperately Played. And yet nothing would perhaps be more agreable than a Compromise on any terms which would permit certain Folks to keep their Seats and Save their Credit, which however I think impossible. Lord Howe has been undoubtedly in Treaty with the Minister, respecting a Conciliatory visit to America. I beleive his intentions are good and that he would Gladly go with such Powers as are necessary to restore peace, but not without them. He however is Slightly disgusted by the Promotion of Sir H. P-and is gone to the Country to wait and see whether the Ministry can gratify his Demands respecting the Marines, and whether they will sufficiently extend his Powers.
After the Present recess I think opposition will increase and act with Vigour. Adieu Dear Sir and be assured that under every Vicissitude and in every Place, I shall always Continue Your most faithful, Affectionate and Devoted Servant, 
